Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This Non-Final Office Action is in reply to the request for continued examination filed 12/15/2020.
Claims 1, 12 and 21 have been amended.
Claims 6, 13, 17, 19 and 20 were previously cancelled.
Claims 1-5, 7-12, 14-16, 18 and 21 are pending.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 12/15/2020.
Response to Amendments/Arguments
Applicant’s amendments overcome the 35 USC 112(b) rejection, the rejection has been withdrawn.
As it relates to the 35 USC 103(a) rejection, applicant argues, “…Nothing in these cited paragraphs teaches or suggests keyword selection by a user from an electronic document that is outside of the business intelligence system that is then “…wherein the at least one keyword is selected by the user while viewing the electronic document, and wherein the at least one keyword is selected by the user without the user opening any business intelligence tool of the business intelligence system…”.  However, Examiner is unable to determine the metes and bounds of the amended limitations as claimed since the disclosure does not make a clear distinction on what business tools are included in (or excluded from) the business intelligence system. Moreover, the disclosure generally teaches, ¶22, “…a web-based user interface, a tool that allows users to select text, write text, and draw diagrams within online and 1N920160128US1 Page 4 of 29offline content outside of the BI report environment to generate BI reports…”; ¶30: “…Common computational operations in a BI system are querying and filtering operations…”; and ¶39: “…this invention provides a system whereby the user may select certain keywords "2015" 710 and "CO2 emission" 720 from the document 700 in accordance with step 610 of Figure 6. The user may select these keywords 710, 720 with any conventional text selection techniques as by highlighting, circling, underlining, etc…The system of this invention may also provide text selection techniques such as drop-down menus and the like to refine the keyword selection. The user may also desire to create a contextual relationship 730 between the selected keywords 710, 720 as shown in step 620 of Figure 6. The contextual information may take the form of annotations made the user such as written text and/or diagrams as described below. In Figure 7b, the user has created a contextual relationship 730, e.g. "in our Chennai plant", by manually writing the text onto the display 230. Of course, the invention envisions other types of entry for the contextual relationship 730 such as typing, selection from a dropdown menu, voice recognition, etc…” Hence, giving the broadest reasonable interpretation of the claim limitations in light of the specification, the user would in fact utilize a business tool to use/access/open a program (or tool) to highlight, circle, underline and/or annotate keywords.  Examiner has modified the rejection and addressed each of applicant’s claims in this Non-Final Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-12, 14-16, 18 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not 
Claims 1, 12 and 21 recite, “…wherein the at least one keyword is selected by the user while viewing the electronic document and wherein the at least one keyword is selected by the user without the user opening any business intelligence tool of the business intelligence system …”, and, “…wherein the at least one annotation is made while the user is viewing the electronic document, and wherein the at least one annotation is made without the user opening any business intelligence tool of the business intelligence system…” However applicant’s disclosure fails to provide adequate support in the manner provided by 112(a) or pre-AIA  35USC 112, first paragraph for one or more claims of this application. The claim(s) define the invention in functional language specifying a desired result but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. The algorithm or steps/procedure for “…wherein the at least one keyword is selected by the user while viewing the electronic document and wherein the at least one keyword is selected by the user without the user opening any business intelligence tool of the business intelligence system …”, and, “…wherein the at least one annotation is made while the user is viewing the electronic document, and wherein the at least one annotation is made without the user opening any business intelligence tool of the business intelligence system…” are either generic, not explained at all, or are not explained in sufficient detail …a web-based user interface, a tool that allows users to select text, write text, and draw diagrams within online and 1N920160128US1 Page 4 of 29offline content outside of the BI report environment to generate BI reports…”; ¶30: “…Common computational operations in a BI system are querying and filtering operations…”; and ¶39: “…this invention provides a system whereby the user may select certain keywords "2015" 710 and "CO2 emission" 720 from the document 700 in accordance with step 610 of Figure 6. The user may select these keywords 710, 720 with any conventional text selection techniques as by highlighting, circling, underlining, etc…The system of this invention may also provide text selection techniques such as drop-down menus and the like to refine the keyword selection. The user may also desire to create a contextual relationship 730 between the selected keywords 710, 720 as shown in step 620 of Figure 6. The contextual information may take the form of annotations made the user such as written text and/or diagrams as described below. In Figure 7b, the user has created a contextual relationship 730, e.g. "in our Chennai plant", by manually writing the text onto the display 230. Of course, the invention envisions other types of entry for the contextual relationship 730 such as typing, selection from a dropdown menu, voice recognition, etc…” Examiner was not able to find any support for the amended claim language. 
As such there is no indication in the specification that the inventor(s) had possession of, “…without the user opening any business intelligence tool of the business intelligence system …”. Therefore, the applicant has failed to provide adequate disclosure in their specification reciting such a 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 7-12, 14-16, 18 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 12 and 21 recite, “…wherein the at least one keyword is selected by the user while viewing the electronic document and wherein the at least one keyword is selected by the user without the user opening any business intelligence tool of the business intelligence system …”;  “…wherein the at least one annotation is made while the user is viewing the electronic document, and wherein the at least one annotation is made without the user opening any business intelligence tool of the business intelligence system;” and “…providing the generated business intelligence report to the user-operated device for display onto said electronic document displayed to the user on the user-operated device while the user is viewing the electronic document and without the user opening any business intelligence tool of the business intelligence system…” Applicant’s disclosure at ¶22, teaches :“…a web-based user interface, a tool that allows users to select text, write text, and draw diagrams within online and 1N920160128US1 Page 4 of 29offline content outside of the BI report environment to generate BI reports…”; ¶30: “…Common computational operations in a BI system are querying and filtering operations…”; and ¶39: “…this invention provides a system whereby the user may select certain keywords "2015" 710 and "CO2 emission" 720 from the document 700 in accordance with step 610 of Figure 6. The user may select these keywords 710, 720 with any conventional text selection techniques as by highlighting, circling, underlining, etc…The system of this invention may also provide text selection techniques such as drop-down menus and the like to refine the keyword selection. The user may also desire to create a contextual relationship 730 between the selected keywords 710, 720 as shown in step 620 of Figure 6. The contextual information may take the form of annotations made the user such as written text and/or diagrams as described below. In Figure 7b, the user has created a contextual relationship 730, e.g. "in our Chennai plant", by manually writing the text onto the display 230. Of course, the invention envisions other types of entry for the contextual relationship 730 such as typing, selection from a dropdown menu, voice recognition, etc…” Examiner is unable to determine the metes and bounds of this limitation since giving the broadest reasonable interpretation in light of applicant’s specification, it appears as though a business intelligence tool (software for is in fact used to select a keyword and for defining contextual relationships via user annotations since “…a web-based user interface, a tool that allows users to select text, write text, and draw diagrams …”, and, “…any conventional text selection technique can be used…”. 
Moreover, applicant fails to distinctly describe all of the business intelligence tools of the business intelligence system. Which business intelligence tools are included/excluded and/or being used in the business intelligence system? Further, how is the business intelligence report provided…without the user opening any business intelligence tool of the business intelligence system, as recited in the amended claims? The dependent claims 2-5, 7-11, 14-16 and 18 do not remedy this flaw, therefore they are also rejected. Appropriate clarification is requested.


Claim Rejections - 35 USC § 103













In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-12, 14, 15, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Omoigui, US Patent Application Publication No US 20100070448A1, in view of Grosset, US Patent Application Publication No US 2015/0006432A1, in further view of Christiansen et al., US Patent Application Publication No US 2007/0055926A1.

With respect to Claims 1, 12 and 21,
Omoigui discloses,
providing a business intelligence system, the business intelligence system including a server computing device having a processor;(Abstract: “…system includes a first server component that is responsible for adding and maintaining domain-specific semantic information and a second server component that hosts semantic and other knowledge for use by the first server component that work together to provide context and time-sensitive semantic information retrieval services to clients operating a presentation platform via a communication medium …”;¶3097: “…Semantic Business Intelligence… many Business Intelligence (BI) vendors provide reports on sales numbers, financial projections, etc. These reports typically are akin to Excel spreadsheets and/or usually have a lot of numerical data …Business Intelligence Reports would get annotated with natural text and/or the associations are maintained via hyperlinks…”;¶3106: “…server-side implementation in the semantic query processor (SQP)…”; claim 3: “…the computer system comprising a computer storage medium having a plurality of computer software components embodied thereon…”;claim 5: “…a computer readable medium, implemented on at least one computer…”)
 receiving, by the processor, at least one keyword from a user-operated device, the at least one keyword selected by a user from an electronic document displayed to the user on the user- operated device, (¶371: “…Semantic Query Markup Language (SQML). A proprietary XML-based 
wherein the electronic document is not part of the business intelligence system;(¶343: “…Local Context. Local Context refers to client-side information objects and Agents accessible to the users. This includes Agents in the Semantic Environment, local files, folders, email items in users' email inboxes, users' favorite and recent Web pages, the current Web page(s), currently opened documents, and other information objects that represent users' current task, location, time, or condition…”;¶374: “…SRML is a meta-schema, meaning that it is a container format that can include data for different information object types (e.g., documents, email, people, events, etc.). An SRML file or buffer can contain intertwined results for each of these object types…”)



wherein the at least one keyword is selected by the user while viewing the electronic document and wherein the at least one keyword is selected by the user without the user opening any business intelligence tool of the business intelligence system (¶20: “…A user 12 may use a BI portal on a client computing device 16 to view and manipulate information such as business intelligence reports ("BI reports") and other collections and visualizations of data via their respective computing devices 16. This may include data from any of a wide variety of sources, including from multidimensional data structures and relational databases within enterprise 4, as well as data from a variety of external sources that may be accessible over public network 15…”)
receiving by the processor, a contextual relationship between said at least one keyword and a business intelligence issue (¶17: “…a semantic model constructor may automatically provide semantic modeling of a data source by using detection rules and clues and applying concepts from a business ontology to data item headings and data items in the data source, thereby generating associations among categories of data, and mappings between the categories of data, as part of constructing a semantic model of the data…”;¶42: “…Semantic model constructor 22 may use the resulting set of clues from tokenizing and analyzing data item heading tokens to match concept keywords with the data item headings. Semantic model constructor 
generating a business intelligence report based on a result of said performed search(¶25: “…BI portal 24 may provide visualizations of data that represents, provides data from, or links to any of a variety of types of resource, such as a BI report, a software application, a database, a spreadsheet, a data structure, a flat file, Extensible Markup Language ("XML") data, a comma separated values (CSV) file, a data stream, unorganized text or data, or other type of file or resource. BI portal 24 may also provide visualizations of data based on semantic data modeling information generated by a semantic model constructor 22…”;¶27: “…Enterprise business intelligence system 14 includes a data access service 20 that provides a logical interface to the data sources 38. Client computing device 16A may transmit query requests through enterprise network 18 to data access service 20. Data access service 20 may, for example, execute on the application servers intermediate to the enterprise software applications 25 and the underlying data sources in database “…Semantic model constructor 22 may generate and output a semantic model in various forms resulting from its analyses of a data set. In one example, semantic model constructor 22 may output a graph that represents its best interpretation of a data set or a subset of a data set. This graph may represent how certain data elements are grouped together to represent a single entity (for example product code and product name may be different characteristics of product) and also how entities are related to one another (for example, a Product Line may include many Products)…”)
providing the generated business intelligence report to the user-operated device for display onto said electronic document displayed to the user on the user-operated device while the user is viewing the electronic document and without the user opening any business intelligence tool of the business intelligence system(¶25: “…BI portal 24 may provide visualizations of data that represents, provides data from, or links to any of a variety of types of “…Semantic model constructor 22 may generate and output a semantic model in various forms resulting from its analyses of a data set. In one example, semantic model constructor 22 may output a 
Omoigui discloses a method/system for providing context and time-sensitive semantic information retrieval services to clients operating a presentation platform. Omoigui further discloses that all objects or events in a given hierarchy are active Agents semantically related to each other and representing queries (comprised of underlying action code) that return data objects for presentation to the client according to a predetermined and customizable theme or "Skin." Grossett discloses a method for modeling information from a data source based on lexical clue detection rules. Omoigui and Grossett are directed to the same field of endeavor since they are related to collecting and associating data/information in a computing environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the knowledge retrieval and management method/system of Omoigui with the techniques for modeling information as taught by Grosset since it allows for providing results as BI reports, other BI objects, and/or other sources of data via BI portal 24 on a client computing device.

wherein the contextual relationship is created by way of user input of at least one annotation on said electronic document displayed to the user on said user-operated device, (¶32: “…After downloading or otherwise obtaining a copy of an electronic document stored in the content database 118, a user can add annotations to the electronic document…”;¶36: “…To create an annotation, a user highlights or marks a portion of the electronic document 212 to be associated with the annotation…the user has marked a first highlighted portion 216 and a second highlighted portion 218 of text associated with respective annotations…”)
wherein the contextual relationship is created by way of at least one annotation on said electronic document displayed to the user on said user-operated device, (¶29, ¶36: “…To create an annotation, a user highlights or marks a portion of the electronic document 212 to be associated with the annotation…”; ¶62, ¶70: “…the annotation 612 shows an annotation made by user "Alan" stating that "Justice Ellsworth authored the majority opinion in Marbury v. Madison." Alan's annotation is shared with other users including "Bob and Callie" In response, Bob replies to Alan's annotation and states "Justice Marshall actually offered the majority opinion in Marbury v Madison." Bob's annotation is shared back to Alan as well as another user who, for example, was not included on the original thread but understands 
said at least one annotation adding at least one additional keyword; ¶27: “…Once a collection of annotations is established from a group of contributing authors, the users may subscribe to desired annotation feeds and/or search for annotations relevant to a selected portion of an electronic document (e.g., chapter, section, sub-section, paragraph, word, etc.). The search may be based on key words, permission levels, a particular author, authors in a user's group (class, business, study group, book club, etc.), an author ranking based on other users' evaluations of the author, an annotation ranking based on other users' evaluations of relevant annotations, annotation categories, or other desired annotation characteristics…”;¶57: “…Synchronized annotation information is displayed for each displayed book 510, 512, 514, 516, 518, 520. For example, a count of replies, new annotations, and total annotations is displayed next to the book 514. An artisan will recognize from the disclosure herein that other information can also be displayed such as a count of updated (edited) annotations corresponding to the book 514. Thus, the user can use the user interface 500 when selecting which of the electronic books 510, 512, 514, 516, 518, 520 or other electronic documents to buy or license from the 
wherein the at least one annotation is made while the user is viewing the electronic document, and wherein the at least one annotation is made without the user opening any business intelligence tool of the business intelligence system(¶5: “…FIG. 2 is a general representation of a computer user interface for creating and viewing annotations associated with an electronic document according to one embodiment…”;¶32: “…After downloading or otherwise obtaining a copy of an electronic document stored in the content database 118, a user can add annotations to the electronic document…”;¶36: “…To create an annotation, a user highlights or marks a portion of the electronic document 212 to be associated with the annotation…”)
performing by the processor a search of said at least one keyword and said at least one additional keyword defining said contextual relationship information stored in the business intelligence system;(¶74: “…when a user comes across content in an electronic document that they may not understand, the user has the option of highlighting the relevant content and selecting a "query for notes" option. When the user is connected to the network 112, an immediate request may be sent to the server 116 for annotations associated with the selected content …”;¶75: “…the server 116 searches the annotation database 120 for annotations created by other 
Christiansen discloses a method/system for annotating electronic documents. Omoigui, Grossett and Christiansen are directed to the same field of endeavor since they are related to collecting and associating data/information in a computing environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the knowledge retrieval and management method/system of Omoigui with the techniques for modeling information of Grosset with the method/system for annotating electronic document as taught by Christiansen since it allows for searching annotations associated with selected portions of an electronic document (Abstract, ¶74, ¶75).
Independent claims 12 and 21 recite substantially similar limitations as independent claim 1, therefore they are rejected based on the same rationale.

With respect to Claim 2,
Omoigui, Grossett and Christiansen disclose all of the above limitations, Omoigui further discloses,
further comprising: defining an organization data dictionary and a structured ontology hierarchy in said business intelligence system(¶17: “…the Semantic Web includes ontologies that will be employed for knowledge representation, thereby allowing a semantic search engine to interpret terms based on meaning and not merely on text…”;¶234: “…Ontology. 
wherein said search is performed on said information within said data dictionary and said ontology hierarchy.(¶165: “…Agent. A semantic filter query that returns XML information for a particular semantic object type (e.g., documents, email, people, etc.), context (e.g., Headlines, Conversations, etc.) or Blender. [0166] a Blender.TM. or Compound Agent.TM.. Trademarked name for an Agent that contains other Agents and allows the user (in the case of client-side blenders) or the Agency administrator (in the case of server-side blenders) to create queries that generate results that are the union or intersection of the results of their contained Agents. In the case of client-side blenders, the results can be generated using different views (showing each Agent in the blender in a different frame, showing all the objects of a particular object type across the 

With respect to Claims 3 and 14,
Omoigui, Grossett and Christiansen disclose all of the above limitations, Christiansen further discloses,
wherein said step of creating said contextual relationship comprises writing text and extracting the at least one additional keyword from said text(¶Abstract: “…determining frequently annotated portions of the electronic document and providing indicators within the electronic document of the frequently annotated portions. In one embodiment, frequently used words within the annotations are also indicated within the text of the electronic document…”;¶74:”…when a user comes across content in an electronic document that they may not understand, the user has the option of highlighting the relevant content and selecting a "query for notes" option. When the user is connected to the network 112, an immediate request may be sent to the server 116 for annotations associated with the selected content.
Omoigui, Grossett and Christiansen are directed to the same field of endeavor since they are related to collecting and associating data/information in a computing environment. Therefore, it would have been obvious to one of 

With respect to Claims 4 and 15,
Omoigui, Grossett and Christiansen disclose all of the above limitations, Christiansen further discloses,
wherein said step of creating said contextual relationship comprises drawing a diagram related to predefined metadata and extracting the at least one additional keyword from said diagram (Fig 5, 6, ¶24: “…the system 100 allows one or more of the users associated with the user systems 110 to be an "author" of an annotation associated with content in an electronic document. An author can create text, drawings, and/or other markings as part of an annotation and associate the annotation with a selected portion of text or other content in the electronic document…”;¶37: “…the user can type in the note window 300 (e.g., by selecting a "Tt" button 310) or draw in the note window 300 (e.g., by selecting a "Draw" button 312). Selecting the Draw button 312 allows the user to attach or sketch an electronic image on a virtual canvas…”).


With respect to Claims 7 and 18,
Omoigui, Grossett and Christiansen disclose all of the above limitations, Omoigui further discloses,
further comprising: generating report execution code to generate said business intelligence report(Abstract: “…Within the system, all objects or events in a given hierarchy are active Agents semantically related to each other and representing queries (comprised of underlying action code) that return data objects for presentation to the client according to a predetermined and customizable theme or "Skin." This system provides various means for the client to customize and "blend" Agents and the underlying related queries to optimize the presentation of the resulting information…”;¶3097: “…Business Intelligence Reports would get annotated with natural text and/or the associations are maintained via 

With respect to Claim 8,
Omoigui, Grossett and Christiansen disclose all of the above limitations, Christiansen further discloses,
wherein  the at least one keyword comprises a plurality of keywords, and wherein said contextual relationship links said plurality of keywords to said business intelligence issue.(¶42: “…Semantic model constructor 22 may use the resulting set of clues from tokenizing and analyzing data item heading tokens to match concept keywords with the data item headings. Semantic model constructor 22 may look up concept keywords associated with one or more concepts in a business ontology that represents or is based on a business ontology, as potential candidates to explain the data item heading…”)
Omoigui, Grossett and Christiansen are directed to the same field of endeavor since they are related to collecting and associating data/information in a computing environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the knowledge retrieval and management method/system of Omoigui with the techniques for modeling information of Grosset with the method/system for annotating electronic document as taught by Christiansen since it allows for searching annotations associated with selected portions of an electronic document (Abstract, ¶59, ¶74, ¶75).





With respect to Claims 9,
Omoigui, Grossett and Christiansen disclose all of the above limitations, Omoigui further discloses,
wherein said step of creating said contextual relationship comprises user input of text and an image..(¶143: “…FIGS. 58-1 through 58-8 illustrate semantic Visualizations for the following g Information Object Types, respectively: Spreadsheets, Text, Web pages, White Papers, Email, Email Annotations, Email Distribution Lists, Events, Meetings, Multimedia, Online Courses, People, Customers, and Users…”;¶3301: “… allows the user to drag and drop a chemical structure image for a search…”)

With respect to Claims 10,
Omoigui, Grossett and Christiansen disclose all of the above limitations, Omoigui further discloses,
wherein said contextual relationship defines filters for said search.(¶286: “…A semantic filter query that returns XML information for a particular semantic object type (e.g., documents, email, people, etc.), context (e.g., Headlines, Conversations, etc.) or Blender…”;¶296: “…text-based query filter…”)




With respect to Claims 11,
Omoigui, Grossett and Christiansen disclose all of the above limitations, Omoigui further discloses,
further comprising: modifying said business intelligence report by receiving at least one second keyword or second user input in the form of text or an image and producing a modified business intelligence report.(Fig 95-98, ¶2965-2969; ¶2965: “…the concepts are passed directly, rather than through the server, to the knowledge community to be categorized and weighted… for each best bet category in the source, create a query with an "and" of all the categories… if the second Query had more than one category create N queries with each category for each recommendation category in the source…”;¶2969: “…The information server queries at least one knowledge community at block 3610 to semantically rank the information from the independent website. The query results are returned to the client web browser at block 3604 whereby the independent webpage is reorganized, altered, or annotated with the semantic strength rankings of the knowledge community. Accordingly, in this embodiment of the invention web pages are dynamically reorganized or altered based on the semantic strength of their content to assist the user in more intelligently browsing…”;¶2970: ‘…the independent web page is annotated with the semantic ranking information (e.g., different colors, balloons, pop-ups, etc.)…”)
Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Omoigui, Grossett, Christiansen, in further view of Bubash et al., US Patent Application Publication No US2014/0280390A1.
With respect to Claims 5 and 16,
Omoigui, Grossett and Christiansen disclose all of the above limitations, the combination of Omoigui, Grossett and Christiansen does not distinctly describe the following limitations but Bubash however as shown discloses,
wherein said step of extracting the at least one additional keyword comprises identifying a name of said diagram based on image recognition(¶14: “…Semantic metadata can be obtained utilizing traditional and/or proprietary techniques including, but not limited to, image recognition, voice recognition, event recognition, and the like. Semantic metadata can be utilized to name the media file and/or generate a meaningful icon associated with the media file …”;¶36: “…engine 190 can utilize image recognition to determine a keyword …”;¶70: “…Newly generated names, keywords (e.g., tags), and semantic metadata (e.g., attributes) for the processed content can be extracted by the final processing component 524 and stored in the database.. Fig 3”)
Bubash teaches a method/system for utilizing attributes associated with a keywords and utilizing image recognition to determine a keyword. Omoigui, Grossett, Christiansen and Bubash are directed to the same field of endeavor since they are related to collecting and associating data/information in a computing environment. Therefore, it would have been obvious to one of 

Conclusion
References cited but not used:
Allam et al., US Patent Application Publication No US2004/0139400A1, “Method and Apparatus for Displaying and Viewing Information”, relating to extracting information from an electronic document and presenting the extracted information in an enhanced interactive window.
Ford et al., US Patent Application Publication No US20040117173A1, “Graphical feedback for semantic interpretation of text and images”, relating to a visual interface for indicating the interpreted meaning of text and images. 
Wang et al., US Patent Application Publication No US2011/0231385A1, “Object Oriented Data and Metadata Based Search” relating to a search engine extracting metadata structural information and creating an object model that contains the details of the business intelligence related information.
Fairweather, US Patent Application Publication No US2007/0112714A1, “System and Method for managing knowledge”, related to an intelligence system for converting unstructured data into a well descried normalized form.
Kutty et al., US Patent Application Publication No US2014/0214495A1, “Business Intelligence Systems and Methods”, relating to data visualization and data interaction.
Colbran, US  Patent Application Publication No US2010/0313114A1, “Document Markup Tool”, relating to annotating documents, an associated database, content management system, or business intelligence system to store the marks and documents, and automatically updating as grading or moderation occurs.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Kimberly L. Evans whose telephone number is 571.270.3929.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Lynda Jasmin can be reached at 571.272.6782.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov >.  Should 866.217.9197 (toll-free). Any response to this action should be mailed to: Commissioner of Patents and Trademarks, P.O. Box 1450, Alexandria, VA 22313-1450 or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window: Randolph Building 401 Dulany Street, Alexandria, VA 22314.
/KIMBERLY L EVANS/Examiner, Art Unit 3629                                                                                                                                                                                                        

                                                                                                                                                                                               /LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629